DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. The Lopez reference still applies albeit in obviousness-type form as necessitated by amendment.
Applicant asserts in the Remarks that Lopez fails to teach the amended feature of particle sizes of up to 15 nm and that Lopez teaches away from such sizes. The arguments fail to address the secondary reference of Naohara—cited for the first time—which provides motivation for doing so. The arguments are therefore moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2010/0086832 A1) in view of Naohara (US 2009/0162721 A1).
Regarding claim 1, Lopez discloses a composition comprising: a catalyst support (paragraph 45); a Pt-Ni-M-M’ alloy nanostructure affixed to the catalyst support, where M and M’ are transition metals distinct from platinum and nickel (Paragraph 30); wherein the nanostructure has a shell that is 5 atomic layers deep and comprises the alloy (paragraph 33). Lopez discloses that nanostructures such as these can be 1-
Regarding claims 2-4, Lopez discloses that the transition metals can be copper and molybdenum (paragraph 29).
Regarding claim 5, Lopez discloses that the nanostructures have an average particle size of up to 10 nm (paragraphs 11, 14, 17, and 18).
Regarding claim 6, Lopez discloses that the support material is carbon (paragraph 45).
Regarding claims 7-10 and 18, Lopez discloses that the transition metals can be copper and molybdenum (paragraph 29). A Pt-Ni-M-M’ alloy as described in Lopez would by definition have subscripts that add up to 100%.
Regarding claims 11 and 12, Lopez discloses that the composition is provided in the electrode of a fuel cell (paragraph 5).
Regarding claim 19, Lopez discloses that the metals are metal oxides (paragraph 45).
Regarding claim 20, Lopez disclose the claimed nanostructure product of claim 1. The method for producing the product is therefore not given patentable weight. See MPEP 2113 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725